Dear Mr. Gallagher:
We received your request for an opinion regarding the disposal of surplus movable property that is owned by a municipality. You specifically inquire as to the ways in which municipalities can dispose of obsolete computers and office equipment, which essentially have no market value.
There are a number of ways in which a municipality can dispose of movable property. La. R.S. 33:4712(F) authorizes a municipality to sell movable property, which has an appraised value of $5,000 or less, at private sale provided as follows:  there is a resolution which gives the reasons for the action of the governing authority and further sets the minimum price and terms of the sale as adopted; notice of the resolution and proposed sale is published at least 15 days prior to the date of the sale; and the sale is made to the highest bidder.
La. R.S. 49:125 allows for the sale of surplus movable property at public auction by any political subdivision of the state. This sale must be advertised. Our office previously recommended that this statute be utilized in the disposal of outdated computers owned by a parish assessor's office. See Attorney General Opinion 98-352.
As indicated in your request, these computers did not sell, despite minimal pricing, when offered for sale pursuant to La. R.S. 33:4712(F). As such, they have no value and it is our opinion that they may be discarded.
Therefore, it is our opinion that municipalities must follow one of the procedures outlined above for the disposal of surplus movable property. If the property does not sell, even at minimal pricing, the municipality may discard the property. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:crt